Military pay; active dnty pay; judgment; estoppel by judgment. — This case came before the court on plaintiff’s motions for judgment on the pleadings and to amend the petition, and defendant’s motion for summary judgment. Upon consideration thereof, the court concluded that plaintiff had failed to state a claim upon which relief could be granted and that plaintiff was collaterally estopped from litigating this action by the judgment of the United States District Court for the District of Columbia on June 17,1960, as affirmed by the United States Court of Appeals for the District of Columbia Circuit on January 16, 1961, and ordered, on March 23,1962, that the petition be dismissed.